DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In accordance with MPEP §606.01, if a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. Therefore, the title is hereby amended via an Examiner’s Amendment as detailed hereinbelow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
TITLE
FURNITURE PROTECTOR ASSEMBLY INCLUDING PARTIALLY OVERLAPPING PANELS 
	

Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Zurfluh (US 2013/0224512 A1) discloses a furniture protector for discouraging pets from resting on furniture surfaces (fig. 2), the furniture protector comprising: a first surface protector (22); and a second surface protector (24), wherein each of the first surface protector and the second surface protector (22, 24) comprises: a planar base portion having a defined perimeter surrounding the rigid planar base portion (fig. 2) and defining a top surface and a bottom surface of each of the first and second surface protectors (fig. 2); and a plurality of panels (30, 31, 32, 33) fixedly secured relative to the planar base portion (para. [0019]) and extending away from the top surface of the planar base portion (fig. 2) at an angle between 0-90 degrees (fig. 2), wherein the plurality of panels (30, 31, 32, 33) each have a panel width and are spaced apart a distance relative to one another on the top surface of the planar base (fig. 2); and wherein the planar base portion defines a corresponding aperture (26, 27, 28, 29) adjacent each of the plurality of panels (fig. 2), wherein each corresponding aperture (26, 27, 28, 29) extends through the planar base portion through the top surface and bottom surface (fig. 2).
Furthermore, Giannone, Sr. (US 3,650,881 A) teaches the first surface protector (14) partially overlapped with the second surface protector (12, as shown in fig. 5); the plurality of rigid panels being planar (fig. 5).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein an aperture width of each corresponding aperture is greater than a width of each of the plurality of planar panels; and wherein the first surface protector is positioned below the second surface protector such that a first subset of the plurality of planar panels of the first surface protector extend, with a clearance due to a difference between the aperture and panel widths, through corresponding ones of the apertures of the second surface protector such that a portion less than all of each panel of the first subset of the plurality of planar panels of the first surface protector extend above the top surface of the planar base portion of the second surface protector and a second subset of the plurality of planar panels of the first surface protector are positioned outside of the defined perimeter of the second surface protector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647